Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 21-40 are pending. Claims 21-40 have been examined. Claims 21-40 have been rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-25 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-9 of U.S. Patent No. 10582909. 

As per claims 21-25, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-8 of patent. Claims 1, 3, 5, 7-8 of the patent contains all the limitations of claims 21-25 of the instant application. Claims 21-25 of the instant application, therefore, are not patently distinct from the earlier patent’s claims 1, 3, 5, 7-8 and as such are unpatentable for nonstatutory double patenting.

As per claims 29-30, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of patent. Claims 1, 9 of the patent contains all the limitations of claims 29-30 of the instant application. Claims 29-30 of the instant application, therefore, are not patently distinct from the earlier patent’s claims 1, 9 and as such are unpatentable for nonstatutory double patenting.

Response to Arguments
Applicant’s arguments, filed 10/29/2021, with respect to the prior art Piferi for the claimed amendments have been fully considered and are persuasive.  However, upon further consideration, new grounds of rejection is made in view of Shahidi (US 2002/0077544) for the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-34, and 26-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson et al. (US 2005/0020901 A1) in view of Shahidi (US 2002/0077544).

As per claim 21, Belson teaches a system for performing an interventional procedure, the system comprising: 
an interventional instrument (¶ 0044; Belson teaches a steerable distal portion 104, corresponding to an interventional instrument) and
a control system comprising a processor and a memory comprising machine-readable instructions that, when executed by the processor, cause the control system (¶ 0047; Belson teaches a controller comprising a microcomputer) to: 

record a target location for a target structure identified in the model (¶ 0056-0058; Belson teaches providing anatomy image including identified treatment region; this treatment region is a target structure in the model; moreover, Belson in ¶ 0060 teaches position of the endoscope being supplied into the image or mapping system for guiding it into the desired position to facilitate treatment; this teaching implies that a desired position, corresponding to target location for a target structure, to facilitate treatment of the target structure is identified and recorded); and
determine a planned deployment location for the interventional instrument to perform the interventional procedure on the target structure (¶ 0060; Belson teaches position of the endoscope being supplied into the image or mapping system for guiding it into the desired position to facilitate treatment; this teaching implies that a desired position to facilitate treatment of the target structure is identified; this desired position is interpreted as a planned deployment location as recited); 
receive sensor data including an operative image of the target structure from a sensor system disposed at least partially within the anatomic structure (¶ 0044, 0057-0058; Belson teaches using sensor detectors’ information including images from a video camera at the distal end disposed within the anatomic structure to be used in cooperation with imaging systems, position and location systems, and surgical planning methods and techniques); 
But Belson does not teach:
identify, based on the operative image of the target structure from the sensor system disposed at least partially within the anatomic structure, a revised deployment location for the interventional instrument to perform the interventional procedure on the target structure.

identify, based on the operative image of the target structure from the sensor system disposed at least partially within the anatomic structure, a revised deployment location for the interventional instrument to perform the interventional procedure on the target structure (¶ 0010, 0032-0037; in these paragraphs Shahidi teaches using video images received from an endoscope disposed within the anatomic structure to track and determine correct position of the target site due to position error representing uncertainty in patient position, instrument position, and uncertainty about the target site within the patient in order to advance the surgical tip toward the target site; this teaching indicates revising the target location for deployment based on the operative image of the target structure from the sensor system disposed at least partially within the anatomic structure; this description of determining correct target position also corresponds to the revision of deployment location of the instant application’s invention as described in the specification in ¶ 0059).
Belson and Shahidi are analogous art because they are in the field of image-guided navigation systems for intervention procedures. At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Belson and Shahidi. One of ordinary skill in the art would have been motivated to make such a combination because Shahidi’s teachings would have enhanced the ability of a surgeon to access a target site within a patient (Shahidi, Abstract).

As per claim 22, Belson teaches the system of claim 21, wherein the model is generated from images recorded at least one of preoperatively (¶ 0058; Belson teaches providing imaging modality from CT, 3D CAT scan, which reads onto preoperatively) or intra-operatively.

As per claim 23, these limitations have already been discussed in claim 21. They are, hence, rejected for the same reasons.

As per claim 24, Belson teaches the system of claim 21, wherein the sensor data includes ultrasound sensor data (¶ 0064). 

As per claim 26, Belson teaches the system of claim 21, further comprising:
an imaging probe housing at least a portion of the sensor system (¶ 0096-0097; Belson teaches a tunable ablation delivery device 1800, which is a portion of an imaging probe, comprising sensor detection elements 1835).

As per claim 27, Belson teaches the system of claim 26, wherein the sensor data further includes position data for the imaging probe (¶ 0097; Belson teaches sensor data including position data for the imaging probe). 
Belson does not teach:
wherein identifying the revised deployment location is further based on the position data for the imaging probe.
However, Shahidi teaches:
wherein identifying the revised deployment location is further based on the position data for the probe (¶ 0032-0036; Shahidi teaches position data of the distal, corresponding to the probe, being used to revise deployment location).

As per claim 28, Belson teaches the system of claim 26, wherein the sensor data includes a roll angle for the imaging probe (¶ 0048; Belson teaches an axial motion transducer, which 

As per claim 29, Belson teaches the system of claim 21, wherein the machine-readable instructions, when executed by the processor further cause the control system to:
receive information about an operational capability of the interventional instrument (Belson ¶ 0059; Belson teaches information provided, compiled indicating the ability of the endoscope controller),
but does not teach: 
wherein identifying the revised deployment location is further based on the operational capability of the interventional instrument.
	However, Shahidi teaches:
wherein identifying the revised deployment location is further based on the operational capability of the interventional instrument (¶ 0032-0037; Shahidi teaches system for performing the to track and determine correct position of the target site to advance the surgical tip toward the target site; this teaching implies that the deployment location revision is based on the operational capability of the interventional instrument because the systems have to locate and guide the instrument to the identified location).

As per claim 30, Belson teaches the system of claim 29, wherein the information about the operational capability of the interventional instrument includes information about a bending capability of the interventional instrument (¶ 0049; Belson teaches bending capability of the instrument).

As per claim 31, these limitations have already been discussed in claim 21. They are rejected for the same reasons. 

As per claim 32, these limitations have already been discussed in claim 22. They are rejected for the same reasons.

As per claim 33, these limitations have already been discussed in claim 23. They are rejected for the same reasons.

As per claim 34, these limitations have already been discussed in claim 24. They are rejected for the same reasons.

As per claim 36, these limitations have already been discussed in claim 27. They are rejected for the same reasons. 

As per claim 37, these limitations have already been discussed in claim 28. They are rejected for the same reasons.

As per claim 38, these limitations have already been discussed in claim 29. They are rejected for the same reasons.

As per claim 39, these limitations have already been discussed in claim 30. They are rejected for the same reasons.

As per claim 40, Belson teaches the method of claim 31, further comprising: 
.

Claims 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belson et al. in view of Shahidi as applied to claims 21 and 31 above, and further in view of Panescu et al. (US Pat 5740808).

As per claim 25, Belson and Shahidi in combination teach the system of claim 21, but do not teach wherein the sensor data includes optical coherence tomography sensor data.
However, Pansecu teaches:
the sensor data includes optical coherence tomography sensor data (col. 8 lines 37-49).
Belson, Shahidi, and Panescu are analogous art because they are in the field of image-guided navigation systems for intervention procedures. At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Belson, Shahidi, and Panescu. One of ordinary skill in the art would have been motivated to make such a combination because Panescu’s teachings would have provided capability of electronically performing two- and three-dimensional image scans over an extended longitudinal or depth range with sharp focus and high resolution and sensitivity over the range (col. 8 lines 37-49).

As per claim 35, these limitations have already been discussed in claim 25. They are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148